Appeal from an order of the Family Court, Seneca County (Dennis F. Bender, J.), entered February 16, 2006 in a proceeding pursuant to Family Court Act article 6. The order vacated a prior order of the court dated January 3, 2006, granted petitioner visitation and set a visitation schedule.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Petitioner appeals from an order setting forth his visitation schedule with the parties’ child. Family Court had refused six weeks earlier to modify the existing joint custody arrangement pursuant to which respondent had physical placement of the child upon determining that petitioner failed to establish a sufficient change of circumstances, and had ordered that the court would establish a visitation schedule in the event that the parties were unable to reach an agreement with respect to visitation. The record on appeal covers the proceedings concerning both orders. Assuming, arguendo, that this appeal from the order setting a visitation schedule brings up for review the court’s prior order with respect to physical placement of the child (see generally Family Ct Act § 1118; CPLR 5501 [a] [1]), we conclude that the court’s determination with respect to physical placement is supported by a sound and substantial basis in the record and thus will not be disturbed (see Matter of Amy L.W. v Brendan K.H., 37 AD3d 1060 [2007]; Sorce v Sorce, 16 AD3d 1077 [2005]). We reject petitioner’s further contention that the court erred in failing to conduct a hearing before setting the visitation schedule. The court’s hearing with respect to petitioner’s request for a change in physical placement assured that the court “ ‘possessed sufficient information to render an informed determination that was consistent with the child’s best interests’ ” (Matter of Bogdan v Bogdan, 291 AD2d 909, 909 [2002]; see Matter of Marmolejo v Calabrese, 23 AD3d 1122, 1123 [2005]). We have reviewed petitioner’s remaining contention and conclude that it is without merit. Present—Scudder, PJ., Gorski, Centra, Green and Pine, JJ.